In re Silva, Gary M.; — Plaintiffs); applying for petition for instatement.
MOTION TO TERMINATE COMMISSION AND FOR SUMMARY ADMISSION TO THE BAR DENIED
Within sixty days of this Order, the Commissioner shall question under oath any of the witnesses listed in the Commissioner’s “Additional Witness List” which was filed in this Court on August 22. The subject matter of such testimony may include those matters listed and described in the Commissioner’s Witness List which are pertinent to the relator’s moral character.
If after considering the untranscribed testimony, the Commissioner feels the relator should be admitted to the practice of law, the Commissioner shall issue a Final Report within sixty days of this Order based upon the untranscribed testimony. Should the Commissioner wish to issue any other recommendation, the Commissioner shall, within sixty days of this Order, file an Interim Report and designate the testimony which needs to be transcribed in order to allow for the rendering of a Final Report. In that event, and within seven days of receipt of the Commissioner’s Interim Report, relator may also designate any additional testimony which may be germane to any exceptions to be filed. The Court will then issue an appropriate Order concerning the subject matter of any testimony to be transcribed. The transcription of any testimony will initially be accomplished at Court expense. However, the Court specifically reserves all rights to assess all, or part, of the transcription costs against the relator or the Louisiana State Bar Association in its final decree.
Within ten (10) days after receiving the transcribed testimony, the Commissioner shall file a Final Report with the Court. In accordance with Article XIV, § 9(B)(3) of the LSBA Articles of Incorporation, relator shall have twenty (20) days from the time of the filing of the Final Report to file exceptions thereto. If exceptions are filed, the Court shall thereafter set the matter on its summary docket in accordance with Article XIV, § 9(B)(3) of the LSBA Articles of Incorporation.